Wyly, J.
The relator appeals from the judgment refusing to make peremptory the mandamus sued out by her to compel the Auditor to issue to her a warrant of the State for thirty-five hundred dollars, the amount appropriated to her by act No. 118 of the acts of 1874.
The State intervened and set up the invalidity of the claim, because at the time the act was passed the debt of the State exceeded twenty-five millions of dollars,, and no debt could be contracted by reason of the amendment of the constitution limiting the State debt to said amount.
On the first of April, 1874, when act No. 118 was passed, granting or appropriating thirty-five hundred dollars to the relator, the State debt largely exceeded the constitutional limit. Therefore the claim set up by the relator is invalid, because the statute creating it was unconstitutional. The relator, however, contends that this statute passed for her relief was a necessary expense of the State, and whether it was or not was a question resting alone in the. discretion of the General Assembly, and that the judicial department can not interfere with the exercise of the discretion.
If the principle contended for bo true, the constitutional provision limiting the State debt to twenty-five millions of dollars would be meaningless and without effect, because in the exercise of legislative discretion the General Assembly could go on from time to time increasing the State debt beyond the limit of twenty-five millions of dollars. ■ •
We apprehend that no discretion is involved in the matter regarding the power of the General Assembly to create a debt after the limit fixed in the constitution has been reached. It was reached when the statute for the relief of the relator was enacted creating a debt of thirty-five hundred dollars.
In declaring void an enactment violating this provision of the constitution the court is merely performing a duty which in no manner relates to the powers confided solely to the discretion of the General Assembly.
Judgment affirmed.